         Case 1:18-cr-00373-RJS Document 677 Filed 04/21/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA
                                                                          4/21/2020
         -v-
                                                              No. 18-cr-373-12 (RJS)
                                                                     ORDER
 RAMAL CURTIS,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

       Defendant Ramal Curtis moves for bail pending sentencing in light of the ongoing COVID-

19 pandemic. (Doc. No. 662 (“Curtis Ltr.”).) The government opposes that motion. (Doc.

No. 667 (“Gov’t Ltr.”).) For the reasons set forth below, Curtis’s motion is DENIED.

       On June 5, 2019, Curtis pled guilty, without the benefit of a plea agreement, to conspiring

to distribute 280 grams or more of cocaine base and 100 grams or more of heroin, in violation of

21 U.S.C. §§ 841(b)(1)(A), 841(b)(1)(B), and 846. (Doc. No. 348; Doc. No. 344-3.) As a result

of his guilty plea, Curtis now faces a mandatory minimum term of imprisonment of 10 years and

a maximum term of imprisonment of life. See 21 U.S.C. § 841(b)(1)(A). The Probation Office

has concluded that Curtis’s Guidelines range is 168 to 210 months’ imprisonment. (Presentence

Investigation Report ¶ 111 (“PSR”).) Curtis is currently housed in the Metropolitan Detention

Center in Brooklyn. (Curtis Ltr. at 1.)

       On April 13, 2020, Curtis requested bail pending sentencing under 18 U.S.C. § 3145(c).

(Curtis Ltr. at 1–2.) The government opposes Curtis’s motion, arguing that he is both a flight risk

and a danger to the community, and that the current pandemic does not warrant such extraordinary

relief. (Gov’t Ltr. at 3–9.)
         Case 1:18-cr-00373-RJS Document 677 Filed 04/21/20 Page 2 of 3



       Under 18 U.S.C. § 3145(c), Curtis may be released on bail pending sentencing only if it is

shown by clear and convincing evidence that he is neither a flight risk nor a danger to the

community, and “that there are exceptional reasons why [his] detention would not be appropriate.”

18 U.S.C. § 3145(c); see United States v. Lea, 360 F.3d 401, 403 (2d Cir. 2004). Because Curtis

has not come close to meeting the first two prongs, the Court need not even address his arguments

concerning COVID-19.

       First, the Court concludes that Curtis would pose a flight risk if released. Curtis has a

significant motive to flee. He is facing a minimum sentence of 10 years, a Guidelines range of

168 to 210 months’ imprisonment, and the certainty of lengthy incarceration given that he has

already pleaded guilty to a serious felony. See United States v. Blanco, 570 F. App’x 76, 77 (2d

Cir. 2014). Compounding that risk is Curtis’s history of flouting court orders, having previously

committed crimes while on probation and parole (PSR ¶¶ 60, 63).             See United States v.

Brennerman, 705 F. App’x 13, 14 (2d Cir. 2017) (noting that a history of “disregard[ing] court

orders” suggests that a defendant poses a flight risk).

       Second, the Court also believes that Curtis presents a danger to the community. Curtis has

a substantial criminal history involving multiple instances of violence. For example, in 2005,

Curtis was convicted for his involvement in a robbery. (PSR ¶ 60.) Just two years later, he was

arrested for brandishing a firearm during another robbery, resulting in his conviction for criminal

possession of a weapon. (Id. ¶ 61.) Then, in 2010, he was arrested (and convicted) yet again for

another robbery, during which the victim’s hands were bound and Curtis threatened to shoot the

victim. (Id. ¶ 63.) And while on parole following that offense, Curtis was convicted of another

charge of criminal possession of a weapon. (Id. ¶¶ 63, 64.) Beyond merely demonstrating his

willingness to commit violent crimes, Curtis’s habitual criminal conduct indicates that he is not



                                                  2
          Case 1:18-cr-00373-RJS Document 677 Filed 04/21/20 Page 3 of 3



deterred by punishment. This suggests that there is a risk that Curtis will resume his criminal

activity if he were to be released. See United States v. English, 629 F.3d 311, 322 (2d Cir. 2011)

(acknowledging that bail was properly denied where “electronic monitoring did not eliminate the

danger that [the defendant] would ‘engage in further sale of narcotics’ by telephone with a willing

collaborator”).

         Accordingly, IT IS HEREBY ORDERED THAT Curtis’s motion for bail pending

sentencing is DENIED. The Clerk of Court is respectfully directed to terminate the motion

pending at document number 662.

SO ORDERED.

Dated:            April 21, 2020
                  New York, New York


                                                     RICHARD
                                                     R ICHARD J. J SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation




                                                3
